 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    STEPHON DEJON ALEXANDER,                          No. 2:19-CV-2073-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    P. KUPPINGER, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the court is plaintiff’s complaint (ECF No. 1).

19                  The court is required to screen complaints brought by prisoners seeking relief

20   against a governmental entity or officer or employee of a governmental entity. See 28 U.S.C.

21   § 1915A(a). The court must dismiss a complaint or portion thereof if it: (1) is frivolous or

22   malicious; (2) fails to state a claim upon which relief can be granted; or (3) seeks monetary relief

23   from a defendant who is immune from such relief. See 28 U.S.C. § 1915A(b)(1), (2). Moreover,

24   the Federal Rules of Civil Procedure require that complaints contain a “. . . short and plain

25   statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). This

26   means that claims must be stated simply, concisely, and directly. See McHenry v. Renne, 84 F.3d

27   1172, 1177 (9th Cir. 1996) (referring to Fed. R. Civ. P. 8(e)(1)). These rules are satisfied if the

28   complaint gives the defendant fair notice of the plaintiff’s claim and the grounds upon which it
                                                        1
 1   rests. See Kimes v. Stone, 84 F.3d 1121, 1129 (9th Cir. 1996). Because plaintiff must allege

 2   with at least some degree of particularity overt acts by specific defendants which support the

 3   claims, vague and conclusory allegations fail to satisfy this standard. Additionally, it is

 4   impossible for the court to conduct the screening required by law when the allegations are vague

 5   and conclusory.

 6

 7                                    I. PLAINTIFF’S ALLEGATIONS

 8                  Plaintiff, currently an inmate at Kern Valley State Prison, complains of events

 9   which occurred while he was incarcerated at California State Prison – Sacramento. See ECF No.

10   1, pg. 1. Plaintiff names the following as defendants: (1) P. Kuppinger, a correctional officer; (2)

11   L. Watkins, a correctional officer; and (3) Abigail Gorrell, a prison nurse. See id. at 2.

12   According to plaintiff, defendants Kuppinger and Watkins slammed him to the wall and choked

13   him after plaintiff informed defendants he had a broken shoulder. See id. at 3. Plaintiff states he

14   was rendered unconscious as a result. See id. Plaintiff’s complaint contains no allegations

15   specific to defendant Gorrell.

16

17                                            II. DISCUSSION

18                  The court finds plaintiff’s complaint states a cognizable claim of excessive force in

19   violation of the Eighth Amendment as against defendants Kuppinger and Watkins. The

20   complaint does not, however, currently state any cognizable claims against defendant Gorrell.
21                  To state a claim under 42 U.S.C. § 1983, the plaintiff must allege an actual

22   connection or link between the actions of the named defendants and the alleged deprivations. See

23   Monell v. Dep’t of Social Servs., 436 U.S. 658 (1978); Rizzo v. Goode, 423 U.S. 362 (1976). “A

24   person ‘subjects’ another to the deprivation of a constitutional right, within the meaning of

25   § 1983, if he does an affirmative act, participates in another's affirmative acts, or omits to perform

26   an act which he is legally required to do that causes the deprivation of which complaint is made.”
27   Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978). Vague and conclusory allegations

28   concerning the involvement of official personnel in civil rights violations are not sufficient. See
                                                        2
 1   Ivey v. Board of Regents, 673 F.2d 266, 268 (9th Cir. 1982). Rather, the plaintiff must set forth

 2   specific facts as to each individual defendant’s causal role in the alleged constitutional

 3   deprivation. See Leer v. Murphy, 844 F.2d 62.

 4                  Here, plaintiff’s complaint is devoid of any allegations specific to defendant

 5   Gorrell. Plaintiff states that “the nurse” told the other defendants plaintiff was attempting to

 6   receive medication at the time. ECF No. 1, pg. 3. This allegation, however, neither references

 7   defendant Gorrell by name nor does it suggest any actional conduct by “the nurse.” As such, this

 8   allegation is insufficient to demonstrate an actual connection between defendant Gorrell and a

 9   constitutional violation.

10

11                                          III. CONCLUSION

12                  Because it is possible that the deficiencies identified in this order may be cured by

13   amending the complaint, plaintiff is entitled to leave to amend. See Lopez v. Smith, 203 F.3d

14   1122, 1126, 1131 (9th Cir. 2000) (en banc). Plaintiff is informed that, as a general rule, an

15   amended complaint supersedes the original complaint. See Ferdik v. Bonzelet, 963 F.2d 1258,

16   1262 (9th Cir. 1992). Therefore, if plaintiff amends the complaint, the court cannot refer to the

17   prior pleading in order to make plaintiff's amended complaint complete. See Local Rule 220. An

18   amended complaint must be complete in itself without reference to any prior pleading. See id.

19                  If plaintiff chooses to amend the complaint, plaintiff must demonstrate how the

20   conditions complained of have resulted in a deprivation of plaintiff’s constitutional rights. See
21   Ellis v. Cassidy, 625 F.2d 227 (9th Cir. 1980). The complaint must allege in specific terms how

22   each named defendant is involved, and must set forth some affirmative link or connection

23   between each defendant’s actions and the claimed deprivation. See May v. Enomoto, 633 F.2d

24   164, 167 (9th Cir. 1980); Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978).

25                  Because the complaint appears to otherwise state cognizable claims, if no amended

26   complaint is filed within the time allowed therefor, the court will issue findings and
27   recommendations that the claims identified herein as defective be dismissed, as well as such

28   further orders as are necessary for service of process as to the cognizable claims.
                                                        3
 1                  Accordingly, IT IS HEREBY ORDERED that plaintiff may file a first amended

 2   complaint within 30 days of the date of service of this order.

 3

 4

 5   Dated: November 5, 2019
                                                           ____________________________________
 6                                                         DENNIS M. COTA
 7                                                         UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       4
